DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/107,920 filed August 21, 2018. 

Allowable Subject Matter
Claims 1, 3-20, 22-23, & 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses: an electronics package comprising: a plurality of build-up layers, wherein the build-up layers comprise conductive traces and vias; a capacitor embedded in the plurality of build-up layers; and a laser stop trace surrounding a perimeter of the capacitor, in combination with the other limitations of claim 1. Claims 3-14 are also allowed based on their dependency from claim 1. 
Claim 15 is allowed is allowed because none of the prior art either alone or in combination discloses an electronics package comprising: a die electrically coupled to the package substrate, wherein the package substrate comprises a capacitor embedded within build-up layers of the package substrate in a die shadow region of the package substrate; and a laser stop trace surrounding the capacitor, in combination with the other limitations of claim 15. Claims 16-20 & 22 are also allowed based on their dependency from claim 15. 
Claim 23 is allowed because none of the prior art either alone or in combination discloses an electronics package comprising a method of forming a package with an embedded capacitor: forming a cavity in the build-up layer; and disposing a thin film capacitor sheet into the cavity; and a backside film below the first electrode, wherein an opening is patterned into the first electrode, and wherein the backside film fills the opening, in combination with the other limitations of claim 23. Claim 25 is also allowed based on its dependency from claim 23.
Claim 26 is allowed because none of the prior art either alone or in combination discloses an electronic package comprising: a plurality of build-up layers, wherein the build-up layers comprise conductive traces and vias; a capacitor embedded in the plurality of build-up layers; a backside film contacting a surface of the first electrode, wherein the backside film extends through an opening in the first electrode, in combination with the other limitations of claim 26. 
Claim 27 is allowed because none of the prior art either alone or in combination discloses an electronic package comprising: a plurality of build-up layers, wherein the build-up layers comprise conductive traces and vias; a capacitor embedded in the plurality of build-up layers; a backside film contacting a surface of the first electrode, wherein the backside film is formed over the laser stop layer below the capacitor, in combination with the other limitations of claim 27. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aleksov (Pre-Grant Publication 2019/0008046)
Hua (Pre-Grant Publication 2018/0098428)
Li (Pre-Grant Publication 2016/0064391)
Kang (Pre-Grant Publication 2015/0195905)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818